EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with William Enders (Reg. No 41,735) on Oct 8th, 2021.

In the claims:
i) Please replace claim 1:
-- 	An information handling system, comprising: 
a memory configured to store an operating system;
a processing device configured to execute the operating system;
where the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device including a microcontroller and having a single form-factor that is discrete and separate from a form-factor of the information handling system, and 
the external energy storage device including the microcontroller integrated with the energy storage element within the single form factor of the external energy storage device with the external energy storage device being coupled between an AC to DC power adapter and the information 
where the information handling system is further configured to receive from the microcontroller of the external energy storage device, over one or more conductors of the cable, power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device and/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter;
where the information handling system is configured without an internal energy storage element to provide power to the memory and processing device to execute the operating system;
where the information handling system is configured to receive the DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable; 
where the information handling system is further configured to receive over the cable from the microcontroller of the external energy storage device a first predetermined value of the power state information when the microcontroller detects the power adapter has stopped providing power to the external energy storage device;
where the information handling system is further configured to, after receiving the first predetermined value, receive over the cable from the microcontroller of the external energy storage device a second predetermined value of the power state information when the microcontroller detects the SOC of the energy storage element has dropped to a predetermined level;
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the microcontroller of the external energy storage device a third predetermined value of the power state information when the microcontroller detects the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is above the predetermined level; 
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the microcontroller of the external energy storage device a fourth predetermined value of the power state information when the microcontroller detects the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is below the predetermined level; and
where the information handling system is configured to perform one or more actions in response to the received power state information.--

ii) Please replace claim 4:
-- The information handling system of claim 1, 

where distinct analog current values on the second conductor correspond to distinct values of the power state information.--

iii) Please replace claim 8:
--	A method, comprising: 
receiving, by an information handling system, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device that includes a microcontroller and having a single form-factor that is discrete and separate from a form-factor of the information handling system, with 
the external energy storage device including the microcontroller integrated with the energy storage element within a single form factor of the energy storage device with the external energy storage device being coupled between an AC to DC power adapter and the information handling system;
receiving, by the information handling system from the microcontroller of the external energy storage device, over one or more conductors of the cable, power state information comprising information 
performing, by the information handling system, one or more actions in response to the received power state information;
where the information handling system is configured without an internal energy storage element to provide power to a memory and a processing device of the information handling system to execute an operating system;
where the information handling system is configured to receive the DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable;
where the information handling system is further configured to receive over the cable from the microcontroller of the external energy storage device a first predetermined value of the power state information when the microcontroller detects the power adapter has stopped providing power to the external energy storage device;
where the information handling system is further configured to, after receiving the first predetermined value, receive over the cable from the microcontroller of the external energy storage device a second predetermined value of the power state information when the microcontroller detects the SOC of the energy storage element has dropped to a predetermined level;
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the microcontroller of the external energy storage device a third predetermined value of the power state information when the microcontroller detects the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is above the predetermined level; and
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the microcontroller of the external energy storage device a fourth predetermined value of the power state information when the microcontroller detects the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is below the predetermined level.--

iv) Please replace claim 11:
-- The method of claim 8, 

where distinct current values on the second conductor correspond to distinct values of the power state information.--
v) Please replace claim 21:
--	An information handling system, comprising: 
a memory configured to store an operating system; and
a processing device configured to execute the operating system;
where at least one processing device of the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device, the external energy storage device being coupled between an AC to DC power adapter and the information handling system;
where at least one processing device of the information handling system is further configured to receive, over one or more conductors of the cable, power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device and/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter;
where the information handling system is configured without an internal energy storage element to provide power to the memory and processing device to execute the operating system;
where the information handling system is configured to receive the DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable; 
where the information handling system is further configured to receive over the cable from the external energy storage device a first predetermined value of the power state information when the power adapter has stopped providing power to the external energy storage device;
where the information handling system is further configured to, after receiving the first predetermined value, receive over the cable from the external energy storage device a second predetermined value of the power state information when the SOC of the energy storage element has dropped to a predetermined level;
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the external energy storage device a third predetermined value of the power state information when the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is above the predetermined level; 
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the external energy storage device a fourth predetermined value of the power state information when the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is below the predetermined level; and
where the information handling system is configured to perform one or more actions in response to the received power state information.--

vi)  Please replace claim 22:
--	A method, comprising: 
receiving, by an information handling system, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device, the external energy storage device being coupled between an AC to DC power adapter and the information handling system;
receiving, by the information handling system, over one or more conductors of the cable, power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device and/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter; and
performing, by the information handling system, one or more actions in response to the received power state information;
where the information handling system is configured without an internal energy storage element to provide power to a memory and a processing device of the information handling system to execute an ;
where the information handling system is configured to receive the DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable;
where the information handling system is further configured to receive over the cable from the external energy storage device a first predetermined value of the power state information when the power adapter has stopped providing power to the external energy storage device;
where the information handling system is further configured to, after receiving the first predetermined value, receive over the cable from the external energy storage device a second predetermined value of the power state information when the SOC of the energy storage element has dropped to a predetermined level;
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the external energy storage device a third predetermined value of the power state information when the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is above the predetermined level; 
where the information handling system is further configured to, after receiving the second predetermined value, receive over the cable from the external energy storage device a fourth predetermined value of the power state information when the power adapter has resumed providing power to the external energy storage device and the SOC of the energy storage element is below the predetermined level.--

vii) Please replace claim 24:
--	An information handling system, comprising:
a memory configured to store an operating system;
a processing device configured to execute the operating system;
where the information handling system is configured to receive, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device including a microcontroller and having a single form-factor that is discrete and separate from a form-factor of the information handling system, and 
the external energy storage device including the microcontroller integrated with the energy storage element within the single form factor of the external energy storage device with the external energy storage device being coupled between an AC to DC power adapter and the information handling system;
where the information handling system is further configured to receive from the microcontroller of the external energy storage device, over one or more conductors of the cable, power state information comprising 
a first predetermined value of the power state information when the microcontroller detects the power adapter has stopped providing power to the external energy storage device 
a second predetermined value of the power state information received after the first predetermined value when the microcontroller detects the SOC of the energy storage element has dropped to a predetermined level,
a third predetermined value of the power state information received after the second predetermined value when the microcontroller detects the power adapter has resumed providing power to the external energy storage device 
a fourth predetermined value of the power state information received after the third predetermined value when the microcontroller detects the power adapter has resumed providing power to the external energy storage device 

the information handling system is configured without an internal energy storage element to provide power to the memory and processing device to execute the operating system, or
the information handling system is configured to receive DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable; and
where the information handling system is configured to perform one or more actions in response to the received power state information. --

viii) Please replace claim 25:
      --	A method, comprising: 
receiving, by an information handling system, over one or more conductors of a cable, direct current (DC) power from an energy storage element of an external energy storage device that includes a microcontroller and having a single form-factor that is discrete and separate from a form-factor of the information handling system, with 
the external energy storage device including the microcontroller integrated with the energy storage element within a single form factor of the energy storage device with the external energy storage device being coupled between an AC to DC power adapter and the information handling 
receiving, by the information handling system from the microcontroller of the external energy storage device, over one or more conductors of the cable, power state information comprising information based on a state of charge (SOC) of the energy storage element of the external energy storage device and/or the presence/absence of AC wall outlet power provided to the AC to DC power adapter, where the power state information received from the microcontroller of the external energy storage device comprises:
a first predetermined value of the power state information when the microcontroller detects the power adapter has stopped providing power to the external energy storage device 
a second predetermined value of the power state information received after the first predetermined value when the microcontroller detects the SOC of the energy storage element has dropped to a predetermined level,
a third predetermined value of the power state information received after the second predetermined value when the microcontroller detects the power adapter has resumed providing power to the external energy storage device 
a fourth predetermined value of the power state information received external energy storage device 
performing, by the information handling system, one or more actions in response to the received power state information;
where at least one of:
the information handling system is configured without an internal energy storage element to provide power to a memory and a processing device of the information handling system to execute an operating system, or
the information handling system is configured to receive DC power from the external energy storage device on at least a first conductor of the cable and to receive the power state information on at least a second conductor of the cable.--









Allowable Subject matter
	Claims 1-24 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
                                                                                                                                                                                        /GAYATHRI SAMPATH/         Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187